         Case 0:20-mj-06159-JMS Document 12 Entered on FLSD Docket 04/02/2020 Page 1 of 1
                                        COURT M INUTES/ORDER
                        U nited States M agistrate Judge Alicia 0 .Valle
                    Courtroom 202                                      Date:4/2/2020                          Time:11:00a.m.
Defendant: DenisSotnikovtl)       J#:26293-104                       Case#:20-6159-JM 5
AUSA:Scott trauss(Duty)                       Attorney:Feleke assegn,Esq.(Temp)
Violation: Conspiracyto LaunderM onetarylnstruments(DistrictofNew Jersey)
Proceeding:Detention/Rem ovalHearing                  CJA Appt:
Bond/PTD Held:C Yes No            Recom mended Bond:
Bond Setat:                                                             Co-signed by:
 Nr surrenderand/ordonotobtainpassports/traveldocs                              Language:Russlan
 r ReporttoPTSas directed/or       x'saweek/monthby                             Disposition:
   phone:      x'saweek/monthinperson                                                                         <
 Nr Random urinetestingbyPretrialServices                                       v% vk t-uo                                          .
      Treatm ent as deem ed necessary                                             I                                AK


 Nr Refrainfrom excessiveuseofalcohol                                            T'                        *
 Nr Participateinmentalhealthassessment&treatment                                       ow               . cN
 N                                                                                                             .
                                                                                                                            y.
 r Maintainorseekfull-timeemployment/education                                             G. c.                            rqx .
 Nr   Nocontactwithvictims/witnesses                                                               k-q                  -     . y..

 Nr   Nofirearms                                                                 rç
                                                                                  ..                          ,
 Nr   Nottoencumberproperty                                                            wsxcz.- sx
                                                                                             ...             ..
                                                                                                              j.
 Nr   Maynotvisittransportationestablishments
      HomeConfinement/ElectronicMonitoringand/or
      Curfew               pm to              am ,paid by
      Allow ances:M edicalneeds,courtappearances,attorney visits,
      religious,em ploym ent
 Nr Travelextendedto:
 Nr other:
NEXTCOURTAPPEARANCE        oate:                 Tim e:              ludge:                               Place:
ReportRE Counsel:
PTD/BondHearing:
Prelim/ArraignorRemoval:
statusconference RE:
D.A.R.   ïà'
           .QY '
               .t.
                 tS                                                            Timeincourt: 1 (wyss
  CHECKIFAPPLICABLE:         ForthereasonsstatedbycounselfortheDefendantandfindingthattheendsofjusticeservedby
  granting the ore tenusm otion forcontinuante to hire counseloutw eigh the bestinterests ofthe public& the Defendantin a
  Speedy Trial,the Courtfindsthatthe period oftim e from today,through and including                ,shallbe deem ed
  excludable in accordance w ith the provisionsofthe Speedy TrialAct,18 USC 3161 etseq..

                                                                                                                                        l
